Name: Commission Regulation (EEC) No 723/92 of 23 March 1992 amending the Appendix to Council Regulation (EEC) No 1925/90 on common rules for imports of certain textile products originating in the Union of Soviet Socialist Republics
 Type: Regulation
 Subject Matter: leather and textile industries;  political geography
 Date Published: nan

 25. 3. 92 Official Journal of the European Communities No L 79/5 COMMISSION REGULATION (EEC) No 723/92 of 23 March 1992 amending the Appendix to Council Regulation (EEC) No 1925/90 on common rules for imports of certain textile products originating in the Union of Soviet Socialist Republics added to the quantitative outward processing trade objec ­ tives set out in Annex VII ; Whereas the provisions of this Regulation are in ac ­ cordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1925/90 of 18 June 1990 on common rules for imports of certain textile products originating in the Union of Soviet Socialist Republics ('), as last amended by Regulation (EEC) No 3734/91 (*), and in particular Article 18 thereof and Article 3 (4) of Annex VII thereto, Whereas the Community and the Union of Soviet Socialist Republics (hereinafter referred to as the 'USSR*) have concluded an Agreement on trade in textile products ; Whereas a need has emerged for products in categories 4, 5, 6, 8 , 15, 26-27, 74 and 83 reimported into certain regions of the Community (France, Germany and Italy) after processing in the USSR as provided for in Article 6 (3) of that Regulation ; Whereas, in the interest of the Community industry, quantitative objectives for these categories should be Article 1 The Appendix to Annex VII to Regulation (EEC) No 1925/90 is hereby amended for 1992 in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 March 1992. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 177, 10. 7. 1990, p. 1 . (A OJ No L 352, 21 . 12. 1991 , p. 7. 25. 3. 92No L 79/6 Official Journal of the European Communities ANNEX ¢ANNEX VII  the following are added : Category Description Member State Units Quantitative limits from 1 January to 31 December 1992 4 Shirts, undervests, T-shirts and the like D 1 000 100 knitted or crocheted pieces EEC 100 5 Jerseys D 1 000 160 I pieces 150 EEC 310 6 Woven breeches D 1 000 100 pieces EEC 100 8 Shirts, other than knitted of crocheted D 1 000 100 pieces EEC 100 15 Women's or girls' woven overcoats D 1 000 100 F pieces 100 EEC 200 26-27 Dresses, skirts divided skirts D 1 000 300 F pieces 20 I 100 EEC 420 74 Suits and ensembles D 1 000 100 pieces EEC 100 83 Other garments, knitted or crocheted D tonnes 150 F 150 I 150 EEC 450'